Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Vendor and purchaser, § 355*—when evidence insufficient to show false representations in procuring execution of contract. In an action to recover earnest money paid under a contract for the purchase of real estate, evidence examined and held insufficient to show that the execution of the contract was procured by false and fraudulent representations. 2. Vendor and purchaser, § 38*—what insufficient to constitute fraudulent representations. In an action to recover earnest money paid under a contract for the purchase of real estate, representations as to the taxes on the property and as to the expense of the purchase money mortgages to be placed thereon, held to be rather in the nature of promises to be carried out in the future than representations of existent facts and therefore not to constitute fraud, though the contract was entered into in reliance upon such representations. 3. Fraud, § 112*—what essential to establish. A mere allegation of fraud is insufficient, but it must be proven, and the acts or things done which in law constitute fraud must be proven by a preponderance of the evidence., 4. Fraud, § 87*—when not presumed. Fraud is never presumed, and when transactions may be fairly reconciled with honesty and the weight of the evidence favors an honest motive, the conclusion of integrity should be adopted.